STATE OF MICHIGAN

                          COURT OF APPEALS



MICHIGAN OPEN CARRY INC. and KENNETH                              FOR PUBLICATION
HERMAN,                                                           December 15, 2016
                                                                  9:10 a.m.
              Plaintiffs-Appellees,
v                                                                 No. 329418
                                                                  Genesee Circuit Court
CLIO AREA SCHOOL DISTRICT, FLETCHER                               LC No. 15-104373-CZ
SPEARS, III, and KATRINA MITCHELL,

              Defendants-Appellants.


Before: K. F. KELLY, P.J., and GLEICHER and SHAPIRO, JJ.

PER CURIAM.

       The issue presented is whether state law preempts Clio Area School District policies
banning the possession of firearms in schools and at school-sponsored events. We hold that it
does not, and reverse the judgment of the circuit court.

                                               I

       On June 5, 1996, defendant, Clio Area School District (CASD), promulgated policy
7217, which provides:

               The Board of Education prohibits visitors from possessing, storing,
       making, or using a weapon in any setting that is under the control and supervision
       of the Board including, but not limited to, property leased, owned, or contracted
       for by the Board, a school-sponsored event, or in a Board-owned vehicle.

                                            * * *

               The term “weapon” means any object which, in the manner in which it is
       used, is intended to be used, or is represented, is capable of inflicting serious
       bodily harm or property damage, as well as endangering the health and safety of
       persons. Weapons include, but are not limited to, firearms, guns of any type,
       including spring, air and gas-powered guns, (whether loaded or unloaded), that
       will expel a BB, pellet, or paint balls knives, razors, clubs, electric weapons,
       metallic knuckles, martial arts weapons, ammunition, and explosives or any other
       weapon described in 18 U.S.C. 921.


                                              -1-
              This prohibition applies regardless of whether the visitor is otherwise
       authorized by law to possess the weapon, including if the visitor holds a
       concealed weapons permit. The following are the exceptions to this policy:

       A. weapons under the control of law enforcement personnel;

       B. items approved by a principal as part of a class or individual presentation
       under adult supervision, if used for the purpose of and in the manner approved
       (working firearms and ammunition shall never be approved);

       C. theatrical props that do not meet the definition of “weapon” above, used in
       appropriate settings;

       D. starter pistols used in appropriate sporting events.

              These restrictions shall not apply in the following circumstances to
       persons who are also properly licensed to carry a concealed weapon:

       A. A parent or legal guardian of a student of the school may carry a concealed
       weapon while in a vehicle on school property, if s/he is dropping the student off at
       the school or picking up the student from the school and any person may carry a
       concealed weapon solely in the parking lot.

       B. A county corrections officer, a member of a Sheriff’s posse, a police or
       sheriffs reserve or auxiliary officer, or a State Department of Corrections parole
       or corrections officer, a private investigator, a Michigan State Police motor carrier
       officer or Capitol security officer, a State court judge, a security officer required
       by the employer to carry a concealed weapon while on the premises, a court
       officer

       C. A retired police or law enforcement officer, a retired Federal law enforcement
       officer, or a retired State court judge.

Signs advising of this policy are placed at every CASD school and warn violators that they will
be denied admittance.

        In September 2013, plaintiff, Kenneth Herman, attempted to visit his child’s elementary
school while openly carrying a pistol for which he possessed a concealed pistol license. Herman
claimed he was thereafter denied access to the school on several occasions in 2013 and 2014 for
his open pistol possession. Finally, in November 2014, the CASD threatened to summon
authorities if Herman again attempted to enter the building with his weapon.

        As a result of these incidents, Herman and plaintiff, Michigan Open Carry, Inc., filed suit
against the district and certain district officials. Plaintiffs’ complaint asserts that Michigan law
allows Herman to openly carry a pistol on school property because state law preempts a local
unit of government from regulating the possession of firearms. According to plaintiffs, the
CASD qualifies as a “local unit of government.”


                                                -2-
        Defendants sought summary disposition, arguing that Michigan law confers on public
school districts the right to address the safety and welfare of the students and prevent disruption
to the educational environment by enacting policies such as that in question. Defendants also
cited Davis v Hillsdale Community Sch Dist, 226 Mich App 375; 573 NW2d 77 (1997), for the
proposition that a school district has plenary power to ban weapons from its premises. No state
statute conflicts with this authority, the CASD urged, and caselaw governing preemption does
not encompass the ability of school districts to regulate firearms on their premises.

         Primarily relying on this Court’s decision in Capital Area Dist Library v Michigan Open
Carry, Inc, 298 Mich App 220; 826 NW2d 736 (2012) (CADL), contended that state law allows
certain individuals to carry guns on school property in specific circumstances and preempts any
attempts by local units of government to regulate firearms. Michigan’s statutory regulation of
firearms is so pervasive, plaintiffs insisted, that the entire firearms field is preempted and school
districts are foreclosed from any rule-making regarding firearms. More specifically, plaintiffs
asserted that the CASD policy contradicted and therefore was preempted by MCL 123.1102,
which provides:

                 A local unit of government shall not impose special taxation on, enact or
         enforce any ordinance or regulation pertaining to, or regulate in any other manner
         the ownership, registration, purchase, sale, transfer, transportation, or possession
         of pistols, other firearms, or pneumatic guns, ammunition for pistols or other
         firearms, or components of pistols or other firearms, except as otherwise provided
         by federal law or a law of this state.[1]

        In resolving this case, the circuit court declared that “the outcome of this case is relatively
simple.” US Const, Am 2 and Const 1963, art I, § 6 entitle citizens to bear arms. But, the court
noted, that right “is not unlimited.” For example, in District of Columbia v Heller, 554 US 570,
626; 128 S Ct 2783; 171 L Ed 2d 637 (2008), the United States Supreme Court held that
“nothing in our opinion should be taken to cast doubt on longstanding prohibitions on the
possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms
in sensitive places such as schools and government buildings[.]”2 The court continued:

                 The Michigan [L]egislature has seen fit to pass certain laws limiting the
         right of individual[s] to possess firearms specifically with respect to the issue in
         this case, an individual shall not possess a concealed weapon in a weapons-free
         school zone, MCL [750.237a(1)]. An individual shall not possess a weapon in a
         weapons free school zone – that’s MCL [750.237a(4)] – unless that individual is
         licensed to carry a concealed weapon, MCL [750.237a(5)]. An individual
         licensed to carry a concealed pistol shall not carry a concealed pistol on school


1
    The statute was amended to add pneumatic guns after CADL issued. See 2015 PA 29.
2
  On appeal, defendants cite Heller and posit that citizens do not have an unlimited Second
Amendment right to possess arms on school property. The circuit court accepted that
proposition and we need not address it further.


                                                 -3-
       property; that’s MCL [28.425o(1)(a)]; however, a parent or guardian licensed to
       carry a concealed pistol, may carry that pistol concealed while in a vehicle on
       school property either dropping the student off at school or picking the student up
       from school.

               When you read this law as a whole and these statutes as a whole, these
       statutes do not prohibit an individual, who is licensed to carry a concealed pistol
       from openly possessing a pistol in a weapons free school zone. The Michigan
       Legislature evidently has not seen fit to completely prohibit individuals from
       possessing firearms on school property.

        The circuit court distinguished the current case from Davis, noting that Davis permitted a
school district to direct discipline of students possessing weapons, not to “do anything that it
wants” to exclude pistols from its properties. And given the pervasive nature of the state
statutes, the court rejected CASD’s challenge against preemption.

        In relation to plaintiffs’ arguments, the court found CADL controlling. The court ruled
that the school district was “a quasi-municipal corporation,” just like the district library in CADL,
rendering the cases “virtually identical.” CADL “held that the Michigan Legislature has
occupied the field of firearm regulation to such an extent that State law preempts a quasi-
municipal corporation’s attempts to regulate in that same field.” Accordingly, the circuit court
granted summary disposition and entered a declaratory judgment in plaintiffs’ favor, thereby
invalidating CASD’s firearms ban. Defendants appeal that ruling.

                                                 II

     We first address plaintiffs’ contention that the CASD weapons policy directly contradicts
MCL 28.425o, specifically subsection (1)(a), which provides in relevant part as follows:

         (1) Subject to subsection (5), an individual licensed under this act to carry a
       concealed pistol, or who is exempt from licensure under [MCL 28.432a(1)(h)],
       shall not carry a concealed pistol on the premises of any of the following:

       (a) A school or school property except that a parent or legal guardian of a student
       of the school is not precluded from carrying a concealed pistol while in a vehicle
       on school property, if he or she is dropping the student off at the school or picking
       up the student from the school. As used in this section, “school” and “school
       property” mean those terms as defined in . . . MCL 750.237a.

                                               * * *

         (5) Subsections (1) and (2) do not apply to any of the following:

       (a) An individual licensed under this act who is a retired police officer, retired law
       enforcement officer, or retired federal law enforcement officer.

       (b) An individual who is licensed under this act and who is employed or
       contracted by an entity described under subsection (1) to provide security services

                                                -4-
       and is required by his or her employer or the terms of a contract to carry a
       concealed firearm on the premises of the employing or contracting entity.

       (c) An individual who is licensed as a private investigator or private detective
       under the professional investigator licensure act, 1965 PA 285, MCL 338.821 to
       338.851.

       (d) An individual who is licensed under this act and who is a corrections officer of
       a county sheriff’s department or who is licensed under this act and is a retired
       corrections officer of a county sheriff’s department, if that individual has received
       county sheriff approved weapons training.

       (e) An individual who is licensed under this act and who is a motor carrier officer
       or capitol security officer of the department of state police.

       (f) An individual who is licensed under this act and who is a member of a sheriff’s
       posse.

       (g) An individual who is licensed under this act and who is an auxiliary officer or
       reserve officer of a police or sheriff’s department.

       (h) An individual who is licensed under this act and who is any of the following:

       (i) A parole, probation, or corrections officer, or absconder recovery unit member,
       of the department of corrections, if that individual has obtained a Michigan
       department of corrections weapons permit.

       (ii) A retired parole, probation, or corrections officer, or retired absconder
       recovery unit member, of the department of corrections, if that individual has
       obtained a Michigan department of corrections weapons permit.

       (i) A state court judge or state court retired judge who is licensed under this act.

       (j) An individual who is licensed under this act and who is a court officer.


Plaintiffs argue that because MCL 28.425o(1)(a) addresses the right of concealed pistol license
holders to carry a concealed pistol on school property in certain circumstances, CASD’s policy
banning weapons is expressly preempted.

      We resolved this very issue in the companion case placed before this Court, Michigan
Gun Owners, Inc v Ann Arbor Public Schs, ___ Mich App ___; ___ NW2d ___ (Docket No.
329632, issued _____), slip op at ___:

               We read the statute differently. MCL 28.425o(1)(a) imposes a blanket
       prohibition on carrying a concealed pistol on school grounds (“shall not”) subject
       to certain specific and limited exceptions. The statute does not expressly forbid
       additional regulation, or declare that its subparts supersede any other school-

                                                -5-
       related firearm rules. More to the point, AAPS policy 5420 specifically
       references and acknowledges that MCL 28.425o controls the ability of concealed
       pistol license holders to carry a concealed pistol under the distinct circumstances
       conforming to the statute. We find no conflict between the statute and the AAPS
       policies, and thus no express preemption. Moreover, as discussed in greater detail
       in the next section, this statute’s virtually categorical limitation of the presence of
       weapons in educational settings strongly implies that the Legislature intended this
       enactment to curtail the carrying of weapons in public schools.

        The CASD policy does not expressly reference MCL 28.425o. However, it does provide
exceptions to its ban consistent with the statute. We discern no conflict between the district
policy and statute in this case either.

                                                 III

         Defendants assert that its firearms policy is consistent with state law permitting school
districts to make their schools “gun free zones.” For this reason, CADL is readily distinguishable
from the current action.

       As provided in Michigan Gun Owners, ___ Mich App at ___, slip op at ___:

               As always, we begin with the language of the statute. In MCL
       123.1101(b), the Legislature defined the term “local unit of government” to mean
       “a city, village, township, or county.”4 In CADL, this Court held that although a
       district library established pursuant to the District Library Establishment Act,
       MCL 397.171 et seq., is not “a city, village, township, or county,” a district
       library is “a quasi-municipal corporation” and therefore a “local unit of
       government.” CADL, 298 Mich App at 231-232, 236. CADL reasoned that
       because a district library is established by two local units of government, it is
       swept within the reach of MCL 123.1102, which expressly prohibits the
       enactment of any regulation relating to the possession of firearms by “local units
       of government.” Id. at 237.

                CADL’s holding rested on a judgment that district libraries are so closely
       akin to the local units of government listed in MCL 123.1101(b) that the same
       regulatory scheme should apply. In essence, the CADL Court determined that
       because the city and county that formed the Capital Area District Library were
       precluded from regulating firearms pursuant to MCL 123.1102, it made no sense
       to permit their stepchild—a library—from doing so. No corresponding parallels
       exist here. School districts are not formed, organized or operated by cities,
       villages, townships or counties, but exist independently of those bodies.
       “Leadership and general supervision over all public education, including adult
       education and instructional programs in state institutions, except as to institutions
       of higher education granting baccalaureate degrees, is vested in a state board of
       education.” Const 1963, art 8, § 3. While a district library enjoys a general
       ability to “supervise and control” its property, MCL 397.182(1)(f), the Legislature
       has specifically allocated to school districts very broad powers of self-

                                                -6-
         governance, which specifically include “[p]roviding for the safety and welfare of
         pupils while at school or a school sponsored activity”:

          A general powers school district has all of the rights, powers, and duties
         expressly stated in this act; may exercise a power implied or incident to a power
         expressly stated in this act; and, except as provided by law, may exercise a power
         incidental or appropriate to the performance of a function related to operation of
         the school district in the interests of public elementary and secondary education in
         the school district, including but not limited to, all of the following:

             (a) Educating pupils. In addition to educating pupils in grades K-12, this
             function may include operation of preschool, lifelong education, adult
             education, community education, training, enrichment, and recreation
             programs for other persons.

             (b) Providing for the safety and welfare of pupils while at school or a
             school sponsored activity or while en route to or from school or a school
             sponsored activity. [MCL 380.11a.]

         The close connection between district libraries and the cities or counties that
         established them informed CADL’s analysis of the Llewellyn[3] factors. The
         distinct differences between local units of government and school districts
         likewise influence our calculus and our conclusion that CADL does not govern
         this case.

         ________________________________________________________________
         4
           At the time CADL issued, the pertinent definition was located in subsection (a)
         of the statute.

         __________________________________________________________________

                                                 IV

       The circuit court also committed clear legal error in accepting plaintiffs’ claim that state
law preempts school district policies against the possession of firearms. The Llewellyn
framework guides our evaluation of this question, a framework the circuit court ignored in
rendering judgment. And application of the Llewellyn factors counsels against a finding of field
preemption.




3
    People v Llewellyn, 401 Mich 314; 257 NW2d 902 (1977).


                                                 -7-
Again, as held by this Court in Michigan Gun Owners, ___ Mich App at ___:

        The first Llewellyn factor asks whether the state law cited as preemptive
“expressly provides that the state’s authority to regulate in a specified area of the
law is to be exclusive[.]” Llewellyn, 401 Mich at 323. As we have stated, no
such provision exists. It bears repeating that the statute on which plaintiffs rely
does not reference schools or school districts in its list of “local units of
government,” despite that for many other purposes, the Legislature has explicitly
identified school districts as “local units of government.” See, e.g., MCL
550.1951 (including “school districts” within the definition of “local unit of
government” in an act providing that certain entities are subject to the patient’s
right to independent review act); MCL 286.942(g) (including “school district[s]”
within the definition of “local unit of government” for purposes of the Rural
Development Fund Act); and MCL 123.381 (including “school district[s]” within
the definition of “local unit of government” in an act concerning the construction
of water and waste supply systems).

        The second Llewellyn factor requires us to consider legislative history.5
Plaintiffs point to the House Legislative Analysis we cited in CADL, reciting that
MCL 123.1102 “was designed to address the ‘proliferation of local regulation
regarding firearm ownership, sale, and possession’ and the ‘concern that
continued local authority to enact and enforce gun control ordinances may result
in the establishment of a patchwork of ordinances.’ ” CADL, 298 Mich App at
236. We find this fragment of legislative history useless, as it speaks to
ordinances and local units of government rather than to schools. As no other
legislative history has been presented to us, we conclude that this factor does not
support preemption.

        The third Llewellyn factor concerns “the pervasiveness of the state
regulatory scheme.” Firearms are indeed pervasively regulated in Michigan.
Llewellyn, 401 Mich at 323. In MCL 28.425a(5), the Legislature commanded that
the legislative service bureau “compile the firearms laws of this state, including
laws that apply to carrying a concealed pistol, and . . . provide copies of the
compilation in an electronic format to the department of state police.” That
compilation is available to all at  (accessed November 30, 2016). The statutes referencing firearms
consume almost 200 pages of paper. Included are several provisions in the
revised school code, MCL 380.1 et seq. For example, MCL 380.1163 requires
schools to develop “model gun safety instruction program[s].” MCL 380.1311(2)
permits a school board to expel a pupil who “possesses in a weapon free school
zone a weapon that constitutes a dangerous weapon[.]” MCL 380.1313(2)
authorizes a school official to confiscate a dangerous weapon in the possession of
a pupil. And the full compilation includes MCL 28.425o(1)(a), which we cited
above, as well as penal statutes such as MCL 750.234d, which provides:

     (1) Except as provided in subsection (2), a person shall not possess a
   firearm on the premises of any of the following:

                                        -8-
   (a) A depository financial institution or a subsidiary or affiliate of a
   depository financial institution.

   (b) A church or other house of religious worship.

   (c) A court.

   (d) A theatre.

   (e) A sports arena.

   (f) A day care center.

   (g) A hospital.

   (h) An establishment licensed under the Michigan liquor control act, [MCL
   436.1 to MCL 436.58].

    (2) This section does not apply to any of the following:

   (a) A person who owns, or is employed by or contracted by, an entity
   described in subsection (1) if the possession of that firearm is to provide
   security services for that entity.

   (b) A peace officer.

   (c) A person licensed by this state or another state to carry a concealed
   weapon.

   (d) A person who possesses a firearm on the premises of an entity described
   in subsection (1) if that possession is with the permission of the owner or an
   agent of the owner of that entity.

     (3) A person who violates this section is guilty of a misdemeanor
   punishable by imprisonment for not more than 90 days or a fine of not more
   than $100.00, or both.6

        Yet another penal statute relevant to this case addresses “weapon free
school zones,” which are defined as “school property and a vehicle used by a
school to transport students to or from school property.” MCL 750.237a(6)(e).
This statute sets out penalties for individuals who engage in firearm offenses in a
weapon free school zone, and specifically provides that “an individual who
possesses a weapon in a weapon free school zone is guilty of a misdemeanor[.]”
MCL 750.237a(4). This subsection does not apply, however, to individuals
licensed to carry a concealed weapon, a “peace officer,” or certain designated
others. MCL 750.237a(5).




                                        -9-
         Given this panoply of firearm laws, we most certainly agree that firearms
are pervasively regulated in Michigan. But this fact, standing alone, does not
compel us to imply preemption. “While the pervasiveness of the state regulatory
scheme is not generally sufficient by itself to infer pre-emption, it is a factor
which should be considered as evidence of preemption.” Llewellyn, 401 Mich at
324. Here, relevant segments of a multifaceted statutory framework evince the
Legislature’s intent to prohibit weapons in schools, rather than to rein in a
district’s ability to control the possession of weapons on its campuses.

        Among the statutes regulating firearms complied by the legislative service
bureau are 26 different laws specifically referencing “weapon free school zones.”
These four words telegraph an unmistakable objective regarding guns and
schools; indeed, we find it hard to imagine a more straightforward expression of
legislative will. The Legislature contemplated that this repeatedly invoked phrase
would be interpreted to mean exactly what it says—no weapons are allowed in
schools. Viewing the AAPS policies against this statutory backdrop, we infer that
firearm policies consistent with the “weapon free school zone” concept are
unobjectionable. Field preemption analysis does not permit us to ignore this
statutory language simply because there are many statutes regulating firearms. To
the contrary, the pervasiveness of the Legislature’s use of the phrase “weapon free
school zones” presses against the preemption of a district policy affirming that its
schools will remain “weapon-free”.

        Llewellyn’s fourth factor asks whether “the nature of the regulated subject
matter may demand exclusive state regulation to achieve the uniformity necessary
to serve the state’s purpose or interest.” Id. at 324. Given that the Legislature has
never expressly reserved to itself the ability to regulate firearms in schools, our
evaluation of this factor requires us to weigh policy choices.

        Plaintiffs insist that a “patchwork” of differing school policies will create
“confusion” and will “burden” the police and the public. We find no merit in this
argument.      The Legislature has broadly empowered school districts to
“[p]rovid[e] for the safety and welfare of pupils while at school or a school
sponsored activity or while en route to or from school or a school sponsored
activity.” Indisputably, the Legislature recognized that different school districts
would employ different methods and strategies to accomplish this goal. Most
parents of school-age children send those children to schools located within a
single school district. Most parents easily learn and adapt to the policies and
procedures applicable to their children’s schools and district. We discern no
possibility of meaningful “confusion” or burdening of law enforcement. To the
contrary, the AAPS policy ensures that the learning environment remains
uninterrupted by the invocation of emergency procedures which would surely be
required each and every time a weapon is openly carried by a citizen into a school
building.

_________________________________________________________________


                                        -10-
       5
         We note that in the almost 40 years that have passed since our Supreme Court’s
       decision in Llewellyn, the Supreme Court’s views regarding the propriety of
       judicial reliance on legislative history have changed considerably. For example,
       in People v Gardner, 482 Mich 41, 57; 753 NW2d 78 (2008), the Court discussed
       the many “problems inherent in preferring judicial interpretation of legislative
       history to a plain reading of the unambiguous text,” and expressed a decided
       preference for “historical facts” about “the Legislature’s affirmative acts” rather
       than “staff analyses of legislation.” Id. “[R]esort to legislative history of any
       form is proper only where a genuine ambiguity exists in the statute. Legislative
       history cannot be used to create an ambiguity where one does not otherwise
       exist.” In re Certified Question from US Court of Appeals for Sixth Circuit, 468
       Mich 109, 115, n 5; 659 NW2d 597 (2003) (emphasis in original).
       6
          Despite that MCL 750.234(2)(c) permits concealed weapon holders to carry
       concealed weapons in “[a] court,” our Supreme Court has promulgated an
       administrative order barring the presence of all weapons in court facilities unless
       approved by the chief judge. Michigan Supreme Court Administrative Order
       2001-1. Many circuit courts have issued their own policies banning the presence
       of weapons. See, e.g.,  (accessed November 30, 2016).

       ________________________________________________________________

                                               V

       However, we must note our agreement with the circuit court’s conclusion that Davis is
not applicable to the current matter. In Davis, 226 Mich App at 377-378, the Hillsdale
Community School District (HCSD) implemented a policy requiring expulsion of students found
in possession of a “weapon in a weapon free school zone.” BB guns fell within the district
policy’s definition of “weapon” or “dangerous weapon.” Id. at 378. Two students expelled for
BB gun possession filed suit, complaining that the policy conflicted with and therefore was
preempted by MCL 380.1311. Davis, 226 Mich App at 378-379. The statute mandated
expulsion of students possessing weapons on school grounds, but did not specifically include BB
guns within the definition of subject weapons. Id. at 379 and n 3.

        The circuit court accepted the preemption argument, but this Court reversed. Id. at 379,
381. In doing so, this Court reasoned that local school boards have “ ‘inherent power to define
disciplinable acts . . . .’ ” and manage student behavior. Id. at 382, quoting Widdoes v Detroit
Pub Schs, 218 Mich App 282, 287; 553 NW2d 688 (1996). There is no precedent establishing a




                                              -11-
school district’s inherent power to direct the behavior of nonstudent citizens. Given the vastly
different interests at play, we cannot adopt defendants’ claim that Davis controls the preemption
question in this case.

       We reverse.



                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Douglas B. Shapiro




                                              -12-